Citation Nr: 1816749	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-21 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Briefly, the Board observes that the Veteran filed a claim for entitlement to an increased disability rating for his bilateral hearing loss in January 2018.  As it appears that development for this claim is still ongoing, the Board does not have jurisdiction over it at this time.  38 C.F.R. § 19.9(b).


FINDING OF FACT

A cervical spine disorder has not been shown.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in service.  38 U.S.C. §§ 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) The existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be granted on a presumptive basis: (i) Where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.

Turning to the evidence, VA treatment records spanning August 2012 to October 2014 are silent for a cervical spine disorder.  Additional records which may be indicative of such a disability have not been submitted, and the Veteran has not identified the existence of any such records to be obtained.  Thus, in the total absence of evidence as to a cervical spine disorder now or at any time during the appeal period, there is no basis to grant the benefit sought.  

While VA treatment records contain limited references to chiropractic treatment for cervicalgia and the Veteran's statements regarding ongoing neck pain; however, in determining whether a current disability exists, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  References to cervicalgia fall short of this standard, as "cervicalgia" merely references existing neck pain and does not stand as an actual medical diagnosis.

Without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assert a medical diagnosis pertaining to his neck pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Thus, as the evidence does not reflect that the Veteran has been diagnosed with a cervical spine disorder during the pendency of this appeal, the appeal is denied. 

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


